    Case: 1:21-cv-00135 Document #: 63 Filed: 05/13/21 Page 1 of 3 PageID #:660



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                              )
                                              )
 In re: Clearview AI, Inc. Consumer Privacy   ) Case No. 1:21-cv-00135
 Litigation                                   )
                                              ) Hon. Sharon Johnson Coleman
                                              )
                                              )


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the Appearance of

David P. Saunders on behalf of Defendants Clearview AI, Inc., Hoan Ton-That, Richard Schwartz,

Rocky Mountain Data Analytics LLC, and Thomas Mulcaire (collectively, the “Clearview

Defendants”). Mr. Saunders’ last day at Jenner & Block will be May 14, 2021. The Clearview

Defendants will continue to be represented by Lee Wolosky, Howard Suskin, Precious Jacobs-

Perry, and Andrew Lichtman of Jenner & Block and Floyd Abrams and Joel Kurtzberg of Cahill

Gordon & Reindel LLP.
 Case: 1:21-cv-00135 Document #: 63 Filed: 05/13/21 Page 2 of 3 PageID #:661




May 13, 2021
                                             By:      /s/ Andrew J. Lichtman __________
                                                   Lee Wolosky (admitted pro hac vice)
                                                   Andrew J. Lichtman (admitted pro hac
                                                   vice)
                                                   JENNER & BLOCK LLP
                                                   919 Third Avenue
                                                   New York, New York 10022-3908
                                                   Phone: (212) 891-1600
                                                   lwolosky@jenner.com
                                                   alichtman@jenner.com

                                                   Precious Jacobs-Perry
                                                   Howard S. Suskin
                                                   JENNER & BLOCK LLP
                                                   353 North Clark Street
                                                   Chicago, Illinois 60654
                                                   Phone: (312) 222-9350
                                                   pjacobs-perry@jenner.com
                                                   hsuskin@jenner.com

                                                   Floyd Abrams (admitted pro hac vice)
                                                   Joel Kurtzberg (admitted pro hac vice)
                                                   CAHILL GORDON & REINDEL LLP
                                                   32 Old Slip
                                                   New York, NY 10005
                                                   Phone: (212) 701-3000
                                                   fabrams@cahill.com
                                                   jkurtzberg@cahill.com

                                                   Attorneys for Defendants Clearview
                                                   AI, Inc., Hoan Ton-That, Richard
                                                   Schwartz, Rocky Mountain Data
                                                   Analytics LLC, and Thomas Mulcaire
    Case: 1:21-cv-00135 Document #: 63 Filed: 05/13/21 Page 3 of 3 PageID #:662



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on May 13, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system and notification of such filing
was sent to all counsel of record:




                                                            /s/ Andrew J. Lichtman
